Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic conversation and email correspondence with Colin Harrington (Reg. No. 67,051) on March 24, 2021.
The application has been amended as follows: 
(Currently Amended) A method of determining a position of a vehicle in a world coordinate system relative to a surrounding environment, comprising:
obtaining a LiDAR map of the surrounding environment at a vehicle location via a LiDAR device mounted on the vehicle; 
accessing a transition map based on the vehicle location to determine a transformation between the LiDAR map and a stored high-definition map defined in a world coordinate system, wherein the transition map defines a six degrees of freedom transformation that indicates an adjustment to each of an x coordinate, a y coordinate, a z coordinate, a yaw value, a pitch value, and a roll value for each of a plurality of locations; and 
applying the transformation to an element of the LiDAR map to determine a corresponding location of the element on the high-definition map, wherein applying the transformation comprises adjusting each of the x coordinate, the y coordinate, the z coordinate, the yaw value, the pitch value, and the roll value of the element by the adjustment indicated by the transition map.
9. (Currently Amended) A vehicle, comprising: 
in a world coordinate system;
a memory; and
a processor communicatively coupled to the memory and the LiDAR system, the processor configured to: 
access a transition map in the memory based on the vehicle location to determine a transformation between the LiDAR map and a stored high-definition map defined in the world coordinate system, wherein the transition map defines a six degrees of freedom transformation that indicates an adjustment to each of an x coordinate, a y coordinate, a z coordinate, a yaw value, a pitch value, and a roll value for each of a plurality of locations; and 
apply the transformation to an element of the LiDAR map by adjusting each of the x coordinate, the y coordinate, the z coordinate, the yaw value, the pitch value, and the roll value of the element by the adjustment indicated by the transition map to determine a corresponding location of the element on the high-definition map.
16. (Currently Amended) A vehicle localization system for determining a position of a vehicle relative to a surrounding environment, comprising:
a light detection and ranging (LiDAR) system mounted on the vehicle and configured to generate a LiDAR map of the surrounding environment at a vehicle location in a world coordinate system;
a high-definition map including a three-dimensional representation of the surrounding environment in the world coordinate system;
a transition map that defines a six degrees of freedom transformation that indicates an adjustment to each of an x coordinate, a y coordinate, a z coordinate, a yaw value, a pitch value, and a roll value for each of a plurality of locations; and

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art cited fails to teach or suggest, in any reasonable combination, the features of the independent claim.
With regards to independent claims 1, 9, and 16, the prior art of Yang (US 2018/0190061; hereinafter Yang) discloses sensor data taken from LiDAR sensors mounted on the vehicle is received by a perception module which populates a representation of the surrounding environment. Wang et al. (US 2018/0216942; hereinafter Wang) discloses collection of localization data to transition from a first localized map to a second localized map (i.e. updating second localized map) by using real time pose data collected from LiDAR sensor data, with the pose information including six degrees of freedom (x, y, z, azimuth, pitch, and roll), and correlating features from an HD map to the LiDAR sensor data by way of a localization module. Li et al. (US 2020/0109954) discloses collection of sensor data (LiDAR point cloud data) to determine the position of the vehicle and transform the 3D point cloud data into world coordinate frame and update a previously stored 3D map for the environment surrounding the vehicle. ART discloses determining a first 3D and second 3D representation of a plurality of structures in a geographic region, determine a transformation to map the first 3D representation to the second 3D representation based on iterative closest point techniques, and determining a high definition map of the region by combining the first and second 3D representations using the transformations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664